DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 06 January 2022, in which claims 1 and 9 were amended and claims 8, 10-12, and 15-18 were canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cymbal (US 5,461,937).  Cymbal discloses a lever assembly (position control apparatus #24) for a steering column (#10) comprising:
a rotatable lock lever (#76);
a bolt (#48) operatively coupled to the rotatable lock lever (#76) and rotated therewith (column 3, lines 10-22);

an assist cam (first tubular barrel #54) having a cam profile (including primary and secondary cams #96, 106) defined by at least one ramp (#104, 110), wherein at least a portion of the cam profile is curved (curved at least due to tubular barrel shape of first tubular barrel #54; figures 3-5; column 2, line 54- column 3, line 66);
an assist follower (second tubular barrel #64) having a follower profile (including primary cam followers #98, 114) in contact with the cam profile (#96, 106), wherein the follower profile of the assist follower comprises at least one lobe (primary cam followers #98) having curvature (curved at least due to tubular barrel shape of second tubular barrel #64; figures 3-5; column 2, line 54-column 3, line 66);
an assist spring (#122) disposed between the assist follower (#64) and a column structure (including vertical leg #40B of second bracket #38 rigidly attached to jacket #14), the assist spring biasing the assist follower into contact with the assist cam (#54; figures 2-4; column 3, line 67-column 4, line 11);
wherein the column structure (including vertical leg #40B of second bracket #38 rigidly attached to jacket #14) is a jacket (#14), the jacket preventing rotation of the assist follower (#64; column 2, line 63-column 3, line 9);
wherein the assist spring (#122) is a linear spring (figures 2-4);
wherein the assist spring (#122) is a coil spring (figures 2-4);
wherein the jacket (including vertical leg #40B of second bracket #38 rigidly attached to jacket #14) prevents translation of the assist cam (#54) in a direction along a longitudinal axis (#44) of the bolt (#48; column 2, lines 54-62);
wherein the assist cam (#54) includes a detent (lower platforms #102; figures 5A-5D);

Cymbal discloses the jacket (#14) is located both above and below various steering column components (figure 1), and without any other frame of reference can broadly be described as a “lower” jacket, as claimed. Further, Applicant’s specification appears to set forth the lower jacket merely as an example of a jacket for use with the clamp load assembly, and there does not appear to be any structure associated with Applicant’s claimed invention that would prevent use of the lever assembly with an upper jacket, or with any other jacket or shaft component of a steering column assembly (see paragraph 0015, which recites “The lever 12 is coupled to a bolt 14 that extends through a steering column structure, such as a lower jacket 16, for example”, and paragraph 0016, which recites “The clamp load assembly 20 is at least partially contained within a jacket of the steering column assembly, such as the lower jacket 16”.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lever assembly of Cymbal for use with a lower jacket, as claimed, since it appears that the clamp load assembly of Cymbal would perform equally well with another jacket/shaft of the steering column.

Claims 1, 2, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell et al. (US 5,301,567) in view of Nakata (JP 2016-215686).  Snell et al. discloses a lever assembly (locking device #36) for a steering column (#10) comprising:
a rotatable lock lever (#62);
a bolt (#38) operatively coupled to the rotatable lock lever (#62) and rotated therewith (figures 1-3, 7; column 2, line 50-column 4, line 24);
a clamp load assembly operatively coupled to the bolt (#38), the clamp load assembly comprising:

an assist follower (including clamping ring #52 and retainer ring #64 fixed thereto) having a follower profile (including lugs #78, 80, 82, cams #68, 69, resilient arms #98, retainers #100) in contact with the cam profile (including lugs #84, 86, 88, cams #72, 73), wherein the follower profile of the assist follower comprises at least one lobe (lugs #78, 80, 82, cams #68, 69, resilient arms #98, and/or retainers #100) having curvature (figures 3, 8-12, 15, 16; column 2, line 50-column 4, line 24);
an assist spring (#76) biasing the assist follower (#52, 64) into contact with the assist cam (#54; column 3, lines 19-21);
wherein a column structure (including side wall #42 of bracket #20) is a jacket, the jacket preventing rotation of the assist follower (#52, 64; column 2, line 29- column 4, line 24);
wherein the assist spring (#76) is a linear spring (figure 3);
wherein the jacket (#20) prevents translation of the assist cam (#54) in a direction along a longitudinal axis of the bolt (#38; column 2, line 61-column 4, line 24);
wherein the assist cam (#54) includes a detent (portion of lugs #84, 86, 88 that engage with lugs #78, 80, 82 on clamping ring #52 in unlocked position, and/or space between lugs #84, 86, 88 and cams #72, 73 that receives resilient arms #98 and retainers #100 in unlocked position; figures 9, 10, 12, 14, 16)
wherein the at least one lobe (lugs #78, 80, 82, cams #68, 69, resilient arms #98, and/or retainers #100) is disposed within the detent (portion of lugs #84, 86, 88 that engage with lugs #78, 80, 82 on clamping ring #52 in unlocked position, and/or space between lugs #84, 86, 88 and cams #72, 73 that receives resilient arms #98 and retainers #100 in unlocked position) of the assist cam (#54) in a fully unlocked position of the clamp load assembly (figures 9, 10, 12, 14, 16).

While Snell et al. discloses the assist spring (#76) disposed between the assist cam (#54) and head (#48) of bolt (#38), rather than disposed between the assist follower (#52, 64) and the column structure (#20), the assist spring (#76) performs the same function of biasing the assist follower (#52, 64) into contact with the assist cam (#54; column 3, lines 19-21).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lever assembly of Snell et al. to include an assist spring disposed between the assist follower and column structure, as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Further, Nakata teaches an assist spring (spring plate #8) disposed between an assist follower (second cam member #72) and a column structure (including side wall #622 of bracket #6; figure 7), the assist spring (#8) biasing the assist follower (#72) into contact with an assist cam (first cam member #71; paragraphs 0049, 0057-0081).  It would have been obvious to one of ordinary skill in the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell et al. (US 5,301,567) in view of Nakata (JP 2016-215686), further in view of Cymbal (US 5,461,937).  Snell et al., as modified by Nakata, does not disclose wherein the assist spring (#76) is a coil spring.  Cymbal teaches a lever assembly (#24) for a steering column (#10) comprising an assist spring (#122), as set forth above, wherein the assist spring (#122) is a coil spring (figures 2-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coil spring as taught by Cymbal, to improve the lever assembly of Snell et al., as modified by Nakata, because the substitution of the coil spring taught by Cymbal for the wavy spring of by Snell et al., as modified by Nakata, would yield the predictable result of biasing the assist follower into contact with the assist cam.

Response to Arguments
Applicant's arguments filed 06 January 2022 have been fully considered but they are not persuasive. In regards to page 4, Cymbal (US 5,461,937) discloses wherein at least a portion of the cam profile (including primary and secondary cams #96, 106) of the assist cam (first tubular barrel #54) is curved (curved at least due to tubular barrel shape of first tubular barrel #54; figures 3-5), and wherein the follower profile (including primary cam followers #98, 114) of the assist follower (second tubular barrel #64) comprises at least one lobe (primary cam followers #98) having curvature (curved at least .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614